           Case 3:18-cv-07460-JD Document 123 Filed 05/05/20 Page 1 of 5




1    Leo R. Beus (pro hac vice)
     L. Richard Williams (pro hac vice)
2    K. Reed Willis (pro hac vice)
3    BEUS GILBERT McGRODER PLLC
     ATTORNEYS AT LAW
4    701 NORTH 44TH STREET
     PHOENIX, ARIZONA 85008-6504
5    TELEPHONE: (480) 429-3000
6    E-mail:       lbeus@beusgilbert.com
                   rwilliams@beusgilbert.com
7                  rwillis@beusgilbert.com
8
     Allan Steyer (State Bar No. 100318)
9    Donald Scott Macrae (State Bar No. 104663)
     Jill K. Cohoe (State Bar No. 296844)
10   STEYER LOWENTHAL BOODROOKAS
      ALVAREZ & SMITH LLP
11   235 Pine Street, 15th Floor
     San Francisco, California 94104
12   Telephone: (415) 421-3400
     Facsimile: (415) 421-2234
13   E-mail:       asteyer@steyerlaw.com
                   smacrae@steyerlaw.com
14                 jcohoe@steyerlaw.com
15
     Attorneys for Plaintiff Nikola Corporation
16
17   [Additional Counsel on Signature Page]

18                               UNITED STATES DISTRICT COURT
19
                              NORTHERN DISTRICT OF CALIFORNIA
20
                                      SAN FRANCISCO DIVISION
21
22     Nikola Corporation, a Delaware             Case No.: 3:18-CV-07460-JD
       corporation,
23                                                STATUS UPDATE ON THE INTER
24                            Plaintiff,          PARTES REVIEW PROCEEDINIGS IN
                                                  RESPONSE TO THE COURT’S
25                      vs.                       ORDER (D.I. 121)
26     Tesla, Inc., a Delaware corporation,
27                            Defendant.
28

      3:18-CV-07460-JD                             STATUS UPDATE ON IPR PROCEEDINGS
          Case 3:18-cv-07460-JD Document 123 Filed 05/05/20 Page 2 of 5




1           Pursuant to the Court’s Order requesting a status update on the inter partes review
2    (“IPR”) proceedings that were discussed at the January 16, 2020 case management conference,
3    Nikola Corp. and Tesla, Inc. provided this report.
4           On March 27, 2020, the United States Patent Trial and Appeal Board declined to
5    institute proceedings on Tesla’s IPR petition challenging Nikola’s U.S. Pat. No. 10,077,084.
6    Further, the PTAB declined to construe any claim term in the ‘084 patent. Tesla has not
7    appealed the PTAB’s decision to not institute IPR proceedings.
8           As a result, the parties agree that the IPR petition filed by Tesla will not have any effect
9    on the case before this Court.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      3:18-CV-07460-JD                                    STATUS UPDATE ON IPR PROCEEDINGS
                                                     2
         Case 3:18-cv-07460-JD Document 123 Filed 05/05/20 Page 3 of 5




1    DATED:     May 5, 2020      Respectfully submitted,
2                                      By      /s/ K. Reed Willis
3                                           K. Reed Willis
4                                      BEUS GILBERT McGRODER PLLC
5                                         Leo R. Beus (Admitted Pro Hac Vice)
                                          lbeus@beusgilbert.com
6                                         L. Richard Williams (Admitted Pro Hac Vice)
7                                         rwilliams@beusgilbert.com
                                          K. Reed Willis (Admitted Pro Hac Vice)
8                                         rwillis@beusgilbert.com
9                                         701 North 44th Street
                                          Phoenix, AZ 85008-6504
10                                        T: 480-429-3000 | F: 480-429-3001
11
                                       STEYER LOWENTHAL BOODROOKAS
12                                     ALVAREZ & SMITH LLP
                                          Allan Steyer (State Bar No. 100318)
13
                                          asteyer@steyerlaw.com
14                                        Donald Scott Macrae (State Bar No. 104663)
                                          smacrae@steyerlaw.com
15                                        Jill K. Cohoe (State Bar No. 296844)
16                                        jcohoe@steyerlaw.com
17                                          Attorneys for Plaintiff Nikola Corporation
18
19
20
                                       By      /s/ Michael K. Friedland
21                                          Lauren Keller Katzenellenbogen
22
                                        KNOBBE MARTENS OLSON & BEAR LLP
23                                      Michael K. Friedland
                                        Lauren Keller Katzenellenbogen
24                                      Adam B. Powell
                                        Kimberly A. Kennedy
25
                                       Attorneys for Defendant TESLA, INC.
26
27
28


     3:18-CV-07460-JD                            STATUS UPDATE ON IPR PROCEEDINGS
                                             3
           Case 3:18-cv-07460-JD Document 123 Filed 05/05/20 Page 4 of 5




1                                            ATTESTATION
2           I, Jill K. Cohoe, am the ECF user whose user ID and password authorized the filing of
3
     this Document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
4
5    concurred in this filing.

6    Dated: May 5, 2020                /s/     Jill K. Cohoe
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      3:18-CV-07460-JD                                 STATUS UPDATE ON IPR PROCEEDINGS
                                                   4
         Case 3:18-cv-07460-JD Document 123 Filed 05/05/20 Page 5 of 5



 1                                        CERTIFICATE OF SERVICE

 2

 3             I am a citizen of the United States, over the age of eighteen years, and not a party to the

 4   within action. I am employed in the County of San Francisco, State of California, and my

 5   business address is Steyer Lowenthal Boodrookas Alvarez & Smith LLP, 235 Pine Street, 15th

 6   Floor, San Francisco, California 94104.

 7             On the date set forth below, I served a true and correct copy of the following document(s):

 8
           STATUS UPDATE ON THE INTER PARTES REVIEW PROCEEDING IN
 9                  RESPONSE TO THE COURT’S ORDER (D.I. 121)
10
               [x]       By transmitting the above documents to the Clerk’s Office using the CM/ECF
11
                         System for filing and transmittal of a Notice of Electronic Filing to CM/ECF
12
                         registrants.
13

14
               I certify under penalty of perjury under the laws of the United States of America that the
15
     foregoing is true and correct.
16
               Executed on May 5, 2020
17

18
                                                               _____________________________
19                                                             Alma M. Caliz
20

21

22

23

24

25

26

27

28

                                                           1
                                                  PROOF OF SERVICE
     1717303.1 - NIKOLA.TESLA
